Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
 
Response to Arguments
Applicant's arguments and amendments filed 4/13/2021 have been fully considered but they are not persuasive. 

Applicant arguments received 2/24/2022 submit that Glidewell et al. (2020/0296565 A1)(Hereinafter “Glidewell”)  does not disclose the computing device/Ham Radio it discloses (fig. 2, Glidewell), does send user data via via WIFI TCP/IP compatibility.  Applicant suggests user data may be “email” on page 6 of filed remarks.

The above contention contradicts what is examination finds in Applicant’s written description. Here, the terms ‘email’, ‘electronic mail’ or ‘e-mail’ or even ‘mail’ are all missing as support for Applicant’s argument that user data may be “an email” (page 6, Applicant filed remarks).

However, Glidewell expressly and explicitly discloses “emails”, “text messages” and other forms of communications/notifications via the communication interfaces.  Moreover, Glidewell expressly discloses sending and receving information over “Wi-fI”, “Wireless Local area network” (WLAN), Bluetooth, in [0033], [0049] and [0052], inter alia.  Here, WLAN and Wi-fi are synonumous modes of communication that are notoriously and universally known to operate over packetized TCP/IP communication.
Therefore, the “email” in which Glidewell explicitly speaks of is sent over WIFI TCP/IP  capabilities. Wherein Applicant’s written description despite whats alleged in arguments makes no specific mention of “email” or “user data”.

Therefore, it is unclear how Applicant supports new amendment to “receive user data”.  Applicant submits that “user data” is an email but no support can be found in the written description for this contention. 
Specifically Glidewell discloses wherein the computing device (mobile response unit 100, in fig. 1) can receive user data (see examples of user data sent/received by “a user” as “text messages”, “emails” etc. [0036]) from the user device via WIFI TCP/IP capability (see [0036], a Wi-Fi transceiver for communicating -sending and reciving- via a wireless communications network, including nearby wi-fi network connected devices) and transmit the user data (see examples of user data sent/received by “a user” as “text messages”, “emails” etc. [0036]) to the shortwave base station via shortwave TCP/IP such that the user device can use the computing device to send user data (see examples of user data sent/received by “a user” as “text messages”, “emails” etc. [0036]) via shortwaves on an existing Ham Radio Network (see [0030] and/or [0057] user device 202 facilitates accessing one or more features of mobile response unit 100, where in accessed features include “HAM RADIO” to communicate).
Additionally, Applicant claims Glidewell does not disclose “shortwave TCP/IP” (Page 6 of Applicant remarks).
Applicant specification mentions throughtout that shortwave TCP/IP is ham radio operating over the internet (see Applicant written description, [0003], “communicate over the Internet via shortwaves on an existing Ham Radio Network”).
Glidewell does not use the same terminology “shortwave” but its universally known in the art that HAM radio is shortwave communication as also disclosed by Applicant instant written description in [0003], inter alia.
Glidewell, in addition to cellular, WLAN communication options discloses “HAM RADIO” communication options (i.e. shortwave) (see [0030], [0047], [0057] and [0066]).  Glidewell also discloses a “HAM RADIO” button in fig. 6. 
Most importantly, Glidewell discloses TCP/IP Shortwave communications wherein “web-based HAM Radio” is disclosed in [0057].  “Web-based”, alludes directly to the Internet or communications over the Internet. This is ordinary knowledge and customarily known by ordinary users and those of skill in the art. Internet communications require TCP/IP communications protocols. The ‘Internet’ or web or web-based refer directly to communication by TCP/IP as also provided by Applicant in instant paragraph [0003].  Therefore, Web-based HAM Radio is Internet based Ham Radio and therefore unequivocally TCP/IP Ham Radio, or by Applicant Lexicography, Shortwave TCP/IP (where Shortwave refers to Ham Radio as discussed in the above paragraph).
Here, Glidewell discloses in detail to “launch a web-based HAM radio controller” on its mobile response unit for emergency situations. One of ordinary skill in the art would immediately recognize this as Internet-TCP/IP-packetized based Ham Radio-Shortwave. While specific terminology used may differ the meanings are the same.
MPEP 2111.01 Section IV states:
IV. APPLICANT MAY BE OWN LEXICOGRAPHER AND/OR MAY DISAVOW CLAIM SCOPE
The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014) (holding that the term "gateway" should be given its ordinary and customary meaning of "a connection between different networks" because nothing in the specification indicated a clear intent to depart from that ordinary meaning); Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367-68, 101 USPQ2d 1457, 1460 (Fed. Cir. 2012) (The asserted claims of the patent were directed to a tactile feedback system for video game controllers comprising a flexible pad with a plurality of actuators "attached to said pad." The court held that the claims were not limited to actuators attached to the external surface of the pad, even though the specification used the word "attached" when describing embodiments affixed to the external surface of the pad but the word "embedded" when describing embodiments affixed to the internal surface of the pad. The court explained that the plain and ordinary meaning of "attached" includes both external and internal attachments. Further, there is no clear and explicit statement in the specification to redefine "attached" or disavow the full scope of the term.).
A.Lexicography
An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).

Here, Applicant is entitled to be their own lexicographer but must set forth any definition that is different from its ordinary and customary meaning. 
Upon careful and close review of Applicant Written Description there does not appear to be any non-customary many provided for shortwave TCP/IP. Where Applicant mentions the term “shortwave” it is clearly referreing to and only to “Ham radio” by example. See this in [0003]-[0005] of Written Description. Where applicant speaks of TCP/IP it defines this as to “communicate over the Internet”.  In both above cases, this is the expected and ordinary meaning of shortwave and TCP/IP. If Applicant has a more nuanced or non-customary meaning for either term, examination respectfully requests that details and support in the Written Description be identified.
Here, no special definition has been set forth by Applicant so the customary meaning will be used for the term shortwave TCP/IP.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amendments claim to “receive user data”.  Applicant arguments on page 6 of written description suggest user data is email. However, Applicant written description does not appear to mention the term email or the like. Nor does Applicant written description mention the term “user data”. Additional clarification and support is requested.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glidewell et al. (2020/0296565 A1).
 	Regarding claim 1, Glidewell disclosed the transceiver comprising:
a computing device having shortwave TCP/IP capability (see [0030], “In some embodiments, communication interface 130 is configured to communicate via local area networks or wide area networks (e.g., the Internet, a building WAN, etc.) and uses a variety of communications protocols (e.g., IP, etc.)” here IP is short for TCP/IP the well-known standard) for communicating with a shortwave base station and (see [0057] “web-based HAM Radio”, and “radio circuit is HAM radio” where HAM is amateur shortwave radio, through web-based interface a shortwave/HAM radio circuit is lunched therefore communicating with HAM/shortwave infrastructure node as would be required for it to be HAM Radio) and WIFI TCP/IP capability for communicating with a user device (see [0033], “For example, mobile response unit 100, via transmitter 106, may broadcast a Wi-Fi or other wireless local area network ("WLAN") signal to provide Internet access to nearby user devices.”)
wherein the computing device (mobile response unit 100, in fig. 1) can receive user data (see examples of user data sent/received by “a user” as “text messages”, “emails” etc. [0036]) from the user device via WIFI TCP/IP capability (see [0036], a Wi-Fi transceiver for communicating -sending and reciving- via a wireless communications network, including nearby wi-fi network connected devices) and transmit the user data (see examples of user data sent/received by “a user” as “text messages”, “emails” etc. [0036]) to the shortwave base station via shortwave TCP/IP such that the user device can use the computing device to send user data (see examples of user data sent/received by “a user” as “text messages”, “emails” etc. [0036]) via shortwaves on an existing Ham Radio Network (see [0030] and/or [0057] user device 202 facilitates accessing one or more features of mobile response unit 100, where in accessed features include “HAM RADIO” and “web-based Ham Radio” to communicate).
	Regarding claims 8 & 15, Glidewell discloses a system for establishing communications between an user device and the Internet and The computer implemented method of establishing communications between an user device and the Internet, the system and computer comprising:
a shortwave base station having TCP/IP capabilities and connected to the Internet (see network node 200 in fig. 2, [0036] for providing access to “e.g. the Internet”); 
user device (user device [0040]);
a computing device having shortwave TCP/IP capability for communicating with a shortwave base station (see “web-based HAM Radio”, and “radio circuit is HAM rado” where HAM is amateur shortwave radio, through web-based interface a shortwave/HAM radio circuit is lunched therefore communicating with HAM/shortwave base station node as would be required for it to be HAM Radio) and WIFI TCP/IP capability for communicating with a user device (see [0033], “For example, mobile response unit 100, via transmitter 106, may broadcast a Wi-Fi or other wireless local area network ("WLAN") signal to provide Internet access to nearby user devices.”);
wherein the computing device (mobile response unit 100, in fig. 1)) can receive communications from the user device via WIFI TCP/IP capability (see [0036], a Wi-Fi transceiver for communicating via a wireless communications network, including nearby wi-fi network connected devices) and transmit the communications via shortwave TCP/IP (see web-based Ham Radio) to the base station (see [0047], “send and receive signals as part of a HAM radio” therefore this would include HAM radio/shortwave infrastructure) such that the user device can use the computing device to communicate over the Internet via shortwaves on an existing Ham Radio Network (see [0057] user device 202 facilitates accessing one or more features of mobile response unit 100 remotely, where in accessed features include web-based HAM RADIO).
 	Regarding claims 2, 9 and 16, Glidewell discloses a transceiver according to claim 1, system according to claim 1 and computer according to claim 15. wherein the user device is a mobile device (see [0040], smartphone for user device).
 	Regarding claim 3, Glidewell discloses the transceiver according to claim 2, wherein the base station is connected to the Internet (see base station connectivity to internet options in [0036]).
 	Regarding claims 4 & 11, Glidewell discloses the transceiver according to claim 1 and system according to claim 8, further comprising a charger (see charger [0034]) and an antenna (antennas [0036]) connected to the computing device.
 	Regarding claims 5 & 12, Glidewell discloses the transceiver according to claim 1 and system according to claim 8, wherein the computing device and the base station have security software loaded on them to enable a community-of-interest to include the base station and the computing device (see [0112], “the network interface includes cryptography capabilities to establish a secure, or relatively secure, communication session between one or more computing devices. In this regard, personal information about clients, medical records, financial data, and other types of data is encrypted and transmitted to prevent, or substantially prevent, the threat of hacking.”).
 	Regarding claim 18, Glidewell discloses the method according to claim 8, further comprising; defining a community-of-interest to include the portable shortwave TCP/IP transceiver and the base station ((see [0112], “the network interface includes cryptography capabilities to establish a secure, or relatively secure, communication session between one or more computing devices. In this regard, personal information about clients, medical records, financial data, and other types of data is encrypted and transmitted to prevent, or substantially prevent, the threat of hacking.”).
 	Regarding claims 6, 13 & 19, Glidewell discloses the transceiver according to claim 5, system according to claim 12 and computer of claim 18, wherein the user device has security software loaded cm it to enable it to be a part of the community-of-interest (see [0112], “the network interface includes cryptography capabilities to establish a secure, or relatively secure, communication session between one or more computing devices. In this regard, personal information about clients, medical records, financial data, and other types of data is encrypted and transmitted to prevent, or substantially prevent, the threat of hacking.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glidewell et al. (2020/0296565 A1) in view of Andersen et al. (US 2019/0020637 A1).
 	Regarding claims 7, 14 & 20, Glidewell does not specifically disclose however in analogous art Andersen discloses the transceiver according to claim 5, wherein the security software is Stealth (see stealth security software for a specialized and or legacy communications appliance, to divide users by common user right and segregating groups by cryptographic keys  or community of interest as well-defined in the pre-existing field of technology);
 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Andersen with that of Glidewell. Doing so would conform to modern and well-known implementations in the technological field of invention to include stealth security because it is widely known an used to for various benefits such as improving security, reliability, management, efficiency and reducing cost to maintain security.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643